Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 1 of 24 PageID 4362




                               EXHIBIT “C”
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 2 of 24 PageID 4363



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 PAOLA CANAS, LINA POSADA, JESSICA
 BURCIAGA, JAIME EDMONDSON, and
 ROSIE JONES,
                  Plaintiffs,                       Case No.: 3:16-CV-00393-TJC-JRK1

                - against -

 FLASH DANCERS, INC. d/b/a FLASH
 DANCERS and MICHAEL TOMKOVICH,
                  Defendants.

 BROOKE TAYLOR a/k/a BROOKE
 JOHNSON, LAURIE ANN YOUNG, MALU
 LUND, SARA UNDERWOOD, and JAMIE
 EASON a/k/a JAMIE MIDDLETON,                       Case No.: 3:16-cv-00394-TJC-JRK
                   Plaintiffs,

                - against -

 M.T. PRODUCTIONS IN JACKSONVILLE,
 INC. d/b/a THEE OFFICERS CLUB, and
 MICHAEL TOMKOVICH,
                    Defendants.

                              DECLARATION OF JOSEPH N. CASAS

         Pursuant to 28 U.S.C. § 1746, Joseph N. Casas hereby declares and states as follows:

         1.      I am over 18 years of age, suffer from no known disability, and have personal

  knowledge of the facts set forth herein. All the statements in this declaration are true and correct.

  All documents attached hereto are true and correct copies of the originals or portions thereof.

                                              Background

         2.      I am Lead Counsel for Plaintiffs Paola Canas, Lina Posada, Jessica Burciaga, Rosie



  1        The parties have settled their claims in Case No. 3:16-CV-00392-TJC-JBT, which was part
  of this consolidated action.
                                                   1
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 3 of 24 PageID 4364



  Jones, Brooke Taylor a/k/a Brooke Johnson, Laurie Ann Young, Malu Lund, Sara Underwood,

  and Jamie Eason a/k/a Jamie Middleton (collectively, “Plaintiffs”) in the above-captioned case.

          3.      I am the Managing Partner of The Casas Law Firm, P.C., with offices in various

  states including Florida, New York, Texas, California and Illinois. Additionally, we represent our

  clients (via local counsel) in Arizona, Nevada, Connecticut, New Jersey, Rhode Island, and

  Pennsylvania.

          4.      I have almost 18 years of experience as an attorney and have primarily focused in

  litigation in state and federal courts. I started my career as a Navy J.A.G. prosecutor where I tried

  dozens of cases involving violations of the Uniform Code of Military Justice including, but not

  limited to narcotic possession/distribution offenses, manslaughter, rape, and mishandling of Top

  Secret information. After leaving the JAG Corps, I worked for the international law firm of

  McKenna, Long and Aldridge, LLP (now known as Dentons US) with a primary focus primarily

  on the defense of class action and securities litigation. In 2006, I started my own practice in San

  Diego, California and handled primarily transactional matters and civil litigation. In 2009, my law

  firm began to grow in the field of protecting the intellectual property and publicity rights of talent,

  including models and actors. Over the past eight years, my practice has become a boutique firm

  focused almost exclusively on protecting talent rights and we now represent over 100 models,

  actors, musicians in this field.

          5.      Throughout my career I have first-chaired dozens of trials. While I truly love being

  a trial attorney, I am most proud of the fact that 95% of my cases are settled out of court and I

  attribute that to good client management skills and a keen understanding of how expensive and

  unpredictable litigation can be.




                                                    2
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 4 of 24 PageID 4365



         6.      While my practice has mainly been focused on talent rights of the sort involved in

  the subject case, I have always maintained a strong niche practice as a civilian military defense

  counsel. In this regard, I have defended and acquitted dozens of military servicemembers

  involving violations of the UCMJ, including high visibility international cases arising out of

  allegations of “war crimes” against Marines and Navy personnel. In this regard, I have appeared

  as a commentator/expert on television including CNN’s “The Situation Room” with Wolf Blitzer,

  Fox News Channel’s “The O’Reilly Factor”, and MSNBC’s “Hardball” with Chris Matthews.

         7.      I have also taught Evidence courses and Trial Advocacy as an Adjunct Professor of

  Law at Thomas Jefferson School of Law, San Diego, California and as an instructor at the

  University of California, San Diego, California.

         8.      I currently sit on various non-profit boards. I serve a general counsel and director

  for Dogs On Deployment, Inc. and Cesar Chavez’s Farmworker Institute for Education &

  Leadership and I am a past-chairman of the San Diego County Hispanic Chamber of Commerce

  and have received awards and recognition such as San Diego Metropolitan’s “40 Under 40” and

  San Diego Magazine’s “The Powers To Be.”

         9.      John Golaszewski (“Mr. Golaszewski”), a partner in my office, also worked on the

  above-captioned case. Mr. Golaszewski has fifteen (15) years of experience in complex civil

  litigation with a practice focusing on high-stakes business, intellectual property, media, privacy,

  securities, and labor litigation in federal and state courts throughout the United States. He is a

  skilled, first-chair trial lawyer who handles all aspects of complex civil litigation, from pre-suit

  investigation through trial and appeal, while at the same time focusing on achieving early

  resolution of actions through dispositive motion practice and mediation.

         10.     Mr. Golaszewski has extensive experience prosecuting and defending actions under


                                                     3
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 5 of 24 PageID 4366



  the federal securities laws, civil RICO, the Lanham Act, and the FLSA, matters involving business

  torts, trade secret misappropriation, defamation, invasion of privacy, fraud, breach of contract, and

  corporate and partnership dissolution, and advising corporations and individuals who are the

  subject of regulatory inquiries and investigations.

         11.     Dennis Postiglione (“Mr. Postiglione”), another partner in my office, also worked

  on the above-captioned case. Mr. Postiglione is an experienced trial attorney with over sixteen (16)

  years of litigation experience in both state and federal court. His practice involves representing

  and advising clients in catastrophic personal injury, trucking, wrongful death, premises liability,

  construction defect, breach of contract, and misappropriation lawsuits.

         12.     In addition, Mr. Postiglione is an Adjunct Professor at the University of Texas Law

  School where he teaches Contracts and Torts in the Paralegal Certification Program.

         13.     Ludmila Khomiak (“Ms. Khomiak”), our Florida partner, also worked on the

  above-captioned case. Ms. Khomiak has eight (8) years of litigation experience and specializes in

  the prosecution of complex litigation matters, specifically, protection of privacy rights for models

  and talent in the fashion and entertainment industry.

         14.     Ms. Khomiak also vast experience in the areas of business litigation, mortgage

  lending, and consumer finance litigation where she has successfully represented major U.S. banks,

  loan servicers, and investors against claims arising under federal laws and state fair lending and

  deceptive trade practice. Ms. Khomiak has worked tirelessly on this matter and was indeed a

  pivotal force in keeping our fees and costs as low as possible.

         15.     Sarah Cabarcas-Osman (“Ms. Cabarcas-Osman”) was a partner in my office and

  also worked on the above-captioned case from 2015 to 2017. While she worked for my firm, Ms.

  Cabarcas-Osman focused on on the protection of privacy/publicity rights for models and talent in


                                                   4
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 6 of 24 PageID 4367



  the fashion, entertainment, and sports industry.

          16.     Two paralegals in my office, Linda Davila and Ashley Martinez, also worked on this

  case. Both paralegals have experience with with intellectual property litigation in federal courts.

                                    Prosecution of Plaintiffs’ Claims

          17.     This case involved numerous legal issues related to false advertising and false

  endorsement under the Lanham Act and violation of Florida and common law claims for

  unauthorized publication of likeness and image misappropriation. As this court knows, Lanham

  cases of this type are rare and seeing them through to fruition (trial) even more rare. That fact

  notwithstanding, although the majority of our fees could have been avoided had the Defendants

  settled this matter early on, I am of the opinion that our billing on this case was fair in light of the

  complexity of this area of law.

          18.     As outlined in the motion for fees/costs, prior to filing suit and even after (formally

  and informally), my firm made several attempts to resolve this matter with Defendants.

  Defendants took us to the brink of trial in 2018, thereby causing us to expend precious resources

  then “settled” the case just before trial, only to renege on the same shortly after the Court abated

  the original trial date. Instead of reviving earnest settlement discussions, Defendants pushed us to

  trial yet again. I am of the opinion, especially in light of the utter lack of defense to the core

  underlying claims, that this case should have settled long ago. However, Defendants actions

  stalled all our efforts to settle this case. In particular, Defendants’ carrier, Nationwide Mutual

  Insurance Company (by and through their adjuster, John Curtis) completely stymied and

  stonewalled any effort to arrive at a reasonable and amicable settlement. See e.g., Exhibit A

  attached to Plaintiffs’ Motion for Fees and Costs against Defendants Flash Dancers, Inc. and M.T.

  Productions in Jacksonville, Inc., (which is a true and correct copy of the e-mail I received from


                                                     5
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 7 of 24 PageID 4368



  Mr. Curts.) Mr. Curtis’ stubbornness in refusing to negotiate in good-faith was in stark contrast to

  the efforts by the previously consolidated Whites Place case (and their carrier). As this court

  knows, the Whites Place matter settled during court-mandated mediation on June 9, 2017.

           19.     Set forth below, is a detailed chart of the specific hourly billing rates and hours

  charged by the respective timekeepers during this matter:

             Timekeeper             Position        Hourly Rate       Hours Billed      Adjusted*

            Joseph Casas         Lead Counsel           $425.00          217.00            214.5
                                  and Senior
                                    Partner
          John Golaszewski          Partner             $400.00          135.50            123.5

          Dennis Postiglione        Partner             $400.00           68.1             65.6

          Ludmila Khomiak           Partner             $250.00          441.80            426.1

           Sarah Cabarcas-          Partner             $250.00           91.30            88.7

                 Osman

            Linda Davila        Senior Paralegal        $100.00           85.4               -

           Ashley Martinez         Paralegal            $55.00            10.4               -

                                                        TOTALS           1049.5           1014.7


           20.     Attached hereto as Exhibit 1, is a copy of the spreadsheet breaking down all the

  fees.

           21.     Since this dispute was initiated, my law firm has billed 1,049.50 hours on this

  matter. As indicated above, the billable hours were adjusted to 1014.7 after review and analysis

  by Jacksonville attorney Michael T. Fackler of Milam Howard Nicandri Gillam & Renner, P.A

  (see Declaration of Michael T. Fackler, dated August 17, 2019.)




                                                    6
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 8 of 24 PageID 4369



         22.     Based on the total adjusted billable hours and rates set forth above, the fees charged

  to Plaintiffs by my firm for the prosecution of this case for over four (4) years total $304,739.50.

         23.     In my opinion, and based on my understanding of the prevailing market rates in the

  Jacksonville Division of the U.S. District Court for the Middle District of Florida for similar

  services charged by attorneys of reasonably comparable skill, experience, and reputation, as the

  attorneys for Plaintiffs in this case, the rates charged by The Casas Law Firm, P.C. are reasonable

  and in line with the prevailing market rates for a Lanham Act case in the Jacksonville market. The

  above market rates are adjusted for the Jacksonville, Florida geographic region. It should be noted

  that our rates in other markets we practice in such as New York, Chicago, and California are

  substantially higher.

         24.     In my opinion, and based on my understanding of the typical number of hours spent

  on contested Lanham Act cases by lawyers of reasonably comparable skills, experience, and

  reputation, as the attorneys for Plaintiffs in this case and in the Jacksonville Division of the U.S.

  District Court for the Middle District of Florida, the hours spent on the prosecution of this case are

  reasonable and necessary in light of all the legally relevant factors, including the legal and factual

  issues involved, and the fact that a judgment was obtained against the Defendants.

         I declare under penalty of perjury that the forgoing is true and correct.

                 Executed on August 19, 2019.




                                                                Joseph N. Casas




                                                    7
Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 9 of 24 PageID 4370




                                 EXHIBIT 1
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 10 of 24 PageID 4371

                                                                                                                           Matter: Canas, et al v. Flash Dancers, Inc.
The Casas Law Firm, P.C.
                                                                                                                           and M.T. Productions in Jacksonville, Inc.
Date       User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                    Quantity

07/15/15 Linda M. Davila          Case Set-Up hourly        $100.00        40     $4,000.00 Case Buildup, image captures, research, confirmation of model images and
                                                                                            other requirements for validity of case and image infringement.
                                                                                            Confirmation with clients regarding imag usage/source.
07/31/15 Linda M. Davila          Case Set-Up hourly        $100.00       2.5       $250.00 Created Case Folder/Virtual Folders on Drive. Uploaded Case Package.
                                                                                            Created Case on MyCase
07/31/15 Linda M. Davila          Case Set-Up hourly        $100.00       2.5       $250.00 Created Case Folder/Virtual Folders on Drive. Uploaded Case Package.
                                                                                            Created Case on MyCase
08/05/15 Joseph N. Casas          Fee        hourly         $425.00       0.5       $212.50 created fee agreement
                                  Agreement
                                  Drafting
08/09/15 Joseph N. Casas          Case Admin hourly         $425.00        10     $4,250.00 Reviewed and analyzed case; held discussion with client(s) regarding same.
                                                                                            Case management and litigation strategy.
08/20/15 Joseph N. Casas          Fee            hourly     $425.00       1.5       $637.50 created fee agreement
                                  Agreement
                                  Drafting
09/01/15 Joseph N. Casas          Analysis and   hourly     $425.00         1         $425.00 Reviewed file; developed litigation strategy; assigned demand letter for
                                  Review                                                      drafting.
09/03/15 Ludmila Khomiak          Draft/Revise   hourly     $250.00       2.3         $575.00 Drafted demand letter
09/04/15 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analyzed and reviewed case packet and imagery prior to reviewing demand
                                  Review                                                      letter
09/04/15 Sarah Cabarcas-Osman     Demand         hourly     $250.00       0.6         $150.00 Reviewed and Revised demand letter
                                  Letter
                                  Drafting
09/04/15 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.5         $125.00 Revision of demand letter
09/04/15 Dennis Postiglione       Review         hourly     $400.00       0.4         $160.00 Review demand and send to Florida team with comments
09/16/15 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.5         $125.00 Revision of Demand letter and creation of preservation of evidence
                                                                                              attachment
09/21/15 Linda M. Davila          Demand         hourly     $100.00       1.5         $150.00 created demand attachment
                                  Letter
                                  Drafting
09/21/15   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 Redacting personal info from demand letter attachments
09/23/15   Ludmila Khomiak        USPS           hourly     $250.00       0.4         $100.00 preparation of demand letter for mailing
09/24/15   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.3          $75.00 merging of documents together for demand letter
09/28/15   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 Merging of documents together for demand letter
09/28/15   Ludmila Khomiak        USPS           hourly     $250.00       0.4         $100.00 printing of demand letter (2 copies)
09/28/15   Ludmila Khomiak        USPS           hourly     $250.00       0.5         $125.00 mailing of demand letter
10/08/15   Ludmila Khomiak        Research       hourly     $250.00       0.5         $125.00 researched case strategy
10/20/15   Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.8         $200.00 Analysis and review of imagery violations and expert report re: demand
                                  Review                                                      letter
10/21/15 Sarah Cabarcas-Osman     Demand         hourly     $250.00       1.5         $375.00 Began to draft demand letter
                                  Letter
                                  Drafting
10/21/15 Linda M. Davila          Demand         hourly     $100.00         1         $100.00 created demand attachment
                                  Letter
                                  Drafting
10/22/15 Sarah Cabarcas-Osman     Demand         hourly     $250.00       2.5         $625.00 Finalized demand letter with all attachments and sent for review
                                  Letter
                                  Drafting
10/22/15 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and redaction of demand attachment re: demand letter and
                                  Review                                                      privileged information
10/22/15 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.5         $125.00 Revision of demand letter
10/23/15 Ludmila Khomiak          USPS           hourly     $250.00       1.5         $375.00 printing and mailing of 2 copies of demand letter
10/28/15 Dennis Postiglione       Settlement     hourly     $400.00       0.5         $200.00 Phone call with adjuster re: settlement and demand letter
                                  Negotiation
10/29/15 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.2          $50.00 Analysis and review of notice of representation
                                  Review
01/06/16 Dennis Postiglione       Settlement     hourly     $400.00       0.3         $120.00 Review supporting docs and discuss with adjuster on file
                                  Negotiation
01/08/16 Joseph N. Casas          Fee            hourly     $425.00       0.5         $212.50 created add on model fee agreement
                                  Agreement
                                  Drafting
02/09/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       3.1         $775.00 Draft Complaint
02/09/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Correspondence to client on additional model and image violation
                                  ion with
                                  Client
02/09/16 Joseph N. Casas          Fee            hourly     $425.00       0.5         $212.50 created fee agreement for add on model
                                  Agreement
                                  Drafting
02/09/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       1.2         $300.00 Revision of complaint
02/09/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       1.8         $450.00 Drafting of Complaint

                                                                          Page 1 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 11 of 24 PageID 4372



Date       User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                    Quantity

02/10/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.8         $200.00 Analysis and review of Complaint prior to merging and filing
                                  Review
02/10/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.7         $175.00 Filing of the Complaint, Civil Cover Sheet and Summons
                                  Services
02/10/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Courtesy Copy of the Filed Complaint
                                  ion with
                                  Client
02/10/16 Linda M. Davila          Draft/Revise   hourly     $100.00         1         $100.00 created composites for complaint
02/10/16 Linda M. Davila          Draft/Revise   hourly     $100.00       1.5         $150.00 created attachments for counter offer; combined all documents for final
                                                                                              letter
02/10/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         2         $500.00 Drafting of complaint
02/10/16 Ludmila Khomiak          Legal          hourly     $250.00       0.3          $75.00 arranging evidence for complaint composites
                                  Services
02/10/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.1          $25.00 reduction of composites
02/10/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.4         $100.00 Drafting of summons
02/11/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Receipt and review of supplemental images and model prior to making
                                  ion with                                                    changes to Complaint
                                  Client
02/11/16 Joseph N. Casas          Fee            hourly     $425.00       0.5         $212.50 created add on model fee agreement for rosie jones
                                  Agreement
                                  Drafting
02/11/16 Linda M. Davila          Case Admin     hourly     $100.00       0.5          $50.00 uploaded new imagery, added models to tracker and new matter report
02/11/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.4         $100.00 Filing Discovery Request to Defendant : Request for Admissions, Request for
                                  Services                                                    Production, and Interrogatories
02/11/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       1.9         $475.00 Drafting of discovery requests
02/15/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.3          $75.00 Filing Notice of Withdrawal without prejudice
                                  Services
02/15/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.4         $100.00 Drafting of Notice of Voluntary Dismissal of State case
02/15/16 Dennis Postiglione       Communicat     hourly     $400.00       0.3         $120.00 Call with client(s) and Mr Casas re: next steps with John Curtis
                                  ion with
                                  Client
02/15/16 Dennis Postiglione       Conference     hourly     $400.00       0.5         $200.00 Weekly Google call with FL team
                                  Call
02/16/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       2.8         $700.00 Drafting of federal complaint
02/17/16 Dennis Postiglione       Settlement     hourly     $400.00       0.2          $80.00 Back up EC information and send to opposing counsel
                                  Negotiation
02/18/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       1.6         $400.00 drafting of federal complaint
02/19/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00         2         $500.00 Drafting of complaint re: federal
02/19/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       1.5         $375.00 Analysis and review of federal complaint
                                  Review
02/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.1         $275.00 Drafting of federal complaint
02/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 revision of federal complaint
02/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 re-merging of exhibits for complaint
02/22/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       3.5         $875.00 Continuation of drafting of federal complaint
02/23/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       1.5         $375.00 Draft final changes and sent Complaint for first level review
02/25/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.2         $550.00 Revision of federal complaint
02/26/16   Sarah Cabarcas-Osman   Legal          hourly     $250.00       0.1          $25.00 Email list of Exhibits to be complied and inquiry on expert reports
                                  Services
02/26/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Email to client re: expert report
                                  ion with
                                  Client
02/26/16 Linda M. Davila          Draft/Revise   hourly     $100.00       1.8         $180.00 created/redacted individual exhibits for federal complaint
02/29/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and receipt of supplemental expert report re: Federal Complaint
                                  Review
02/29/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.2          $50.00 Draft changes to federal complaint prior to sending for final review
03/10/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.4         $100.00 Attached all Imagery and Demand letter to Complaint and change date of
                                  Services                                                    Complaint
03/10/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Email to client re: proposed federal complaint to file
                                  ion with
                                  Client
03/15/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.7         $175.00 merging of all the documents together and editing the federal complaint
03/16/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.5         $125.00 Preparation of Civil Cover Sheet
03/16/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.4         $100.00 Change date on pleading and re merging re: Filing Federal Complaint
                                  Services
03/16/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 drafting of summons
03/16/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.5         $125.00 Preparation of Civil Cover Sheet
03/16/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 drafting of summons
03/16/16   Dennis Postiglione     Review         hourly     $400.00       0.5         $200.00 xComplaints and summons



                                                                          Page 2 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 12 of 24 PageID 4373



Date       User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                    Quantity

03/28/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.4         $100.00 Change date on Complaint and fill out another civil cover sheet
                                  Services
03/28/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.4         $100.00 Change date on Complaint and fill out another civil cover sheet
                                  Services
03/28/16 Linda M. Davila          Legal          hourly     $100.00       0.5          $50.00 downloaded docs to folder; burned files to cd
                                  Services
03/30/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.1          $25.00 Confirming the information on addresses and check information for filing
                                  Services
03/30/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.1          $25.00 Confirming the information on addresses and check information for filing
                                  Services
04/06/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.9         $225.00 Analysis and receipt of all opening documents: Case Management deadlines,
                                  Review                                                      issued summons, sample scheduling report, and consent to appear before a
                                                                                              magistrate judge
04/06/16 Ludmila Khomiak          Service of   hourly       $250.00       0.5         $125.00 re-merging all the exhibits with complaint, pulling summons and sending to
                                  Process                                                     process server
04/06/16 Sarah Cabarcas-Osman     Analysis and hourly       $250.00       0.9         $225.00 Analysis and receipt of all opening documents: Case Management deadlines,
                                  Review                                                      issued summons, sample scheduling report, and consent to appear before a
                                                                                              magistrate judge
04/07/16 Ludmila Khomiak          Service of     hourly     $250.00       0.6         $150.00 copy of summons received; called the Clerk
                                  Process
04/13/16 Ludmila Khomiak          Service of     hourly     $250.00       0.8         $200.00 figuring out whether the summons were issued and sending the summons to
                                  Process                                                     process server
04/25/16 Ludmila Khomiak          Research       hourly     $250.00       0.1          $25.00 review return of service and calendaring
04/28/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.3          $75.00 File Return of Service
                                  Services
05/02/16 Linda M. Davila          Case Admin     hourly     $100.00       0.2          $20.00 downloaded/saved invoice to folder; emailed to client(s)
05/02/16 Ludmila Khomiak          Service of     hourly     $250.00       0.1          $25.00 review of return of service
                                  Process
05/03/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.2          $50.00 File Return of Service
                                  Services
05/12/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Email to defense counsel re: coordination of case management conference
                                  ion with                                                    per local rule 3.05
                                  opposing
                                  counsel
05/12/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Email to defense counsel re: coordination of case management conference
                                  ion with                                                    per local rule 3.05
                                  opposing
                                  counsel
05/13/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.1          $25.00 Saving notice of appearance into drive and sending courtesy copy to client
                                  Services
05/13/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.5         $125.00 Analysis and receipt of Motion to Dismiss filed by Flashdancers and Motion
                                  Review                                                      to Dismiss filed by Defendant Micheal Tomkovich
05/13/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       0.3          $75.00 drafting and filing NOA
05/13/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.1          $25.00 Saving notice of appearance into drive and sending courtesy copy to client
                                  Services
05/13/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.5       $125.00 Analysis and receipt of Motion to Dismiss filed by Thee Officers Club and
                                  Review                                                    Motion to Dismiss filed by Defendant Micheal Tomkovich
05/13/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.3        $75.00 drafting of NOA and filing
05/17/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.6       $150.00 drafting of certificate of interested parties
05/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       3.9       $975.00 drafting opposition to MTD
05/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       4.7     $1,175.00 drafting of response to MTD
05/23/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00         3       $750.00 Draft changes to Plaintiffs' response in opposition to Defendant's Motion to
                                                                                            Dismiss
05/23/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.6       $650.00 drafting of response to MTD
05/23/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.6       $150.00 drafting of Response to MTD
05/23/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.4       $350.00 drafting of response to MTD
05/23/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.3       $325.00 Draft response to MTD- Tomkovich
05/24/16   Ludmila Khomiak        Legal          hourly     $250.00       0.1        $25.00 pulling CMC report and reviewing
                                  Services
05/24/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       1.5         $375.00 Draft changes to Plaintiffs' response in opposition to Defendant Tomkovich's
                                                                                              Motion to Dismiss
05/24/16 Sarah Cabarcas-Osman     Attorney       hourly     $250.00       0.4         $100.00 Review of Mr. Casas suggestions on future Complaints re: personal liability
                                  Conference                                                  for a corporation owner
05/24/16 Joseph N. Casas          Analysis and   hourly     $425.00         2         $850.00 Review and revisions of Opposition to D's Motion to Dismiss
                                  Review
05/24/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.5         $625.00 revision of response to MTD
05/25/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       3.5         $875.00 revision of MTD
05/26/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.1         $275.00 drafting of Tomkovich response to MTD
05/26/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00         2         $500.00 drafting of response to MTD

                                                                          Page 3 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 13 of 24 PageID 4374



Date    User                    Activity       Type     Rate/Cost Duration/ Total           Description
                                                                  Quantity

05/26/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.5         $625.00 drafting of response to MTD
05/26/16 Sarah Cabarcas-Osman   Research       hourly     $250.00       0.3          $75.00 Additional research on personal liability re: motion to dismiss
05/26/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.5         $125.00 Analysis and review of final changes to Plaintiffs response in opposition to
                                Review                                                      Defendant's Motion to Dismiss
05/27/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00         1         $250.00 revision of MTD and filing
05/27/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00         1         $250.00 revision of response to MTD and filing
06/07/16 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Email to opposing counsel re: status of case management report
                                ion with
                                opposing
                                counsel
06/07/16 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Email to opposing counsel re: status of case management report
                                ion with
                                opposing
                                counsel
06/15/16 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Several emails to opposing counsel re: case management report
                                ion with
                                opposing
                                counsel
06/15/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of Opposing counsel's Notice of supplemental authority
                                Review                                                      re: Motion to Dismiss Complaint
06/15/16 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Several emails to opposing counsel re: case management report
                                ion with
                                opposing
                                counsel
06/15/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of Opposing counsel's Notice of supplemental authority
                                Review                                                      re: Motion to Dismiss Complaint
06/16/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.1         $525.00 drafting of objection to notice of filing
06/20/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.3          $75.00 Analysis and receipt of Lirot's Motion to Continue the oral arguments in
                                Review                                                      Flashdancers
06/20/16 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Analysis of email from opposing counsel re: consent to request for
                                ion with                                                    continuance
                                opposing
                                counsel
06/20/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.3          $75.00 drafting and filing of opposition to notice of filing supplemental authority
06/20/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.3          $75.00 Lirot's Motion to Continue the oral arguments in Thee Officers Club
                                Review
06/20/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis of email from opposing counsel re: consent to request for
                                Review                                                      continuance
06/20/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Email to opposing counsel re: no consent to request for continuance
                                Review
06/20/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.3          $75.00 drafting and filing of opposition to notice of filing supplemental authority
06/21/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and forwarding of Order re: oral arguments will be continued until
                                Review                                                      late July or early August should Lirot's trial in SDFL go forward.
06/21/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and forwarding of Order re: oral arguments will be continued until
                                Review                                                      late July or early August should Lirot's trial in SDFL go forward.
06/24/16 Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.2          $50.00 CMR
06/24/16 Ludmila Khomiak        Legal          hourly     $250.00       0.1          $25.00 filing of CMR
                                Services
06/24/16 Ludmila Khomiak        Filing         hourly     $250.00       0.1          $25.00 filing of CMR
07/05/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.5         $125.00 Review of docket report for solid gold case re: motion for a continuance and
                                Review                                                      pending oral arguments
07/05/16 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Email correspondence to Mr. Lirot re: oral arguments
                                ion with
                                opposing
                                counsel
07/05/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.5         $125.00 Review of docket report for solid gold case re: motion for a continuance and
                                Review                                                      pending oral arguments
07/07/16 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of endorsed Order finding as moot Defendant's Motion
                                Review                                                      to Continue as counsel for defendants has notified the Court that he no
                                                                                            longer has a conflict.
07/07/16 Sarah Cabarcas-Osman   Attorney   hourly         $250.00       0.1          $25.00 Email to Mr. Casas and Mr. Postiglione re: hearing on the motions to dismiss
                                Conference                                                  will go forward as scheduled on 7/14/2016 at 11:00 a.m. in Courtroom 10D,
                                                                                            Judge Timothy J. Corrigan
07/07/16 Sarah Cabarcas-Osman   Communicat hourly         $250.00       0.1          $25.00 Email correspondence to Mr. Lirot re: oral arguments
                                ion with
                                opposing
                                counsel




                                                                        Page 4 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 14 of 24 PageID 4375



Date       User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                    Quantity

07/07/16 Sarah Cabarcas-Osman     Attorney   hourly         $250.00       0.1          $25.00 Email to Mr. Casas and Mr. Postiglione re: hearing on the motions to dismiss
                                  Conference                                                  will go forward as scheduled on 7/14/2016 at 11:00 a.m. in Courtroom 10D,
                                                                                              Judge Timothy J. Corrigan
07/11/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         1         $250.00 drafting of motion to appear pro hac
07/11/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         1         $250.00 drafting of pro hac motion, forms, etc.
07/12/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.4         $100.00 Analysis and strategy on Draft Motion to reset hearing
                                  Review
07/12/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.2          $50.00 Review of Motion to Appear Pro Hac Vice
                                  Review
07/12/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and receipt of Motion denying continuance
                                  Review
07/12/16 Sarah Cabarcas-Osman     Research       hourly     $250.00       0.2          $50.00 Research on supplemental jurisdiction
07/12/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         1         $250.00 motion to reset hearing
07/12/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.4         $100.00 Analysis and strategy on Draft Motion to reset hearing
                                  Review
07/12/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and receipt of Motion denying continuance
                                  Review
07/12/16 Sarah Cabarcas-Osman     Research       hourly     $250.00       0.2          $50.00 Research on supplemental jurisdiction
07/12/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         1         $250.00 motion to reset hearing
07/12/16 Ludmila Khomiak          Legal          hourly     $250.00       0.6         $150.00 gathering docs for hearing on MTD
                                  Services
07/14/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00         1         $250.00 Analysis and Review of Hearing re: recorded statements
                                  Review
07/14/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and review of case on Lanham Act sent by John
                                  Review
07/14/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00         1         $250.00 Analysis and Review of Hearing re: recorded statements
                                  Review
07/14/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and review of case on Lanham Act sent by John
                                  Review
07/14/16   Ludmila Khomiak        Review         hourly     $250.00       0.5       $125.00 review of case on Lanham Act sent by John
07/18/16   Ludmila Khomiak        Research       hourly     $250.00         3       $750.00 research Lanham Act claims
07/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       3.6       $900.00 Drafting of supplemental brief
07/19/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00         4     $1,000.00 drafting of supplemental brief
07/20/16   Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.5       $125.00 Analysis and receipt of first draft of Plaintiffs' supplemental brief
                                  Review
07/20/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.3        $75.00 drafting of supplemental brief
07/20/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.1       $525.00 drafting of supplemental brief
07/20/16   Dennis Postiglione     Review         hourly     $400.00       2.5     $1,000.00 Review and edit supplemental brief
07/21/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       3.5       $875.00 Draft changes to Plantiffs' Supplemental Brief
07/21/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.1       $275.00 revision of the supplemental brief
07/22/16   Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.4       $100.00 Analysis and review of changes and commentary by supervising attorney re:
                                  Review                                                    plaintiffs' supplemental brief
07/25/16 Joseph N. Casas          Analysis and   hourly     $425.00         4     $1,700.00 Reviewed and revised supplemental brief as required by Judge
                                  Review
07/25/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         1       $250.00 drafting and emailing Rule 26 Initial Disclosures
07/25/16 Joseph N. Casas          Analysis and   hourly     $425.00         4     $1,700.00 Reviewed and revised supplemental brief as required by Judge
                                  Review
07/25/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         2       $500.00 revision of supplemental brief
07/27/16 Joseph N. Casas          Analysis and   hourly     $425.00       6.5     $2,762.50 Continued revising supplemental brief; prepared same for filing and set to
                                  Review                                                    Ms. Khomiak for final implementation and filing.
07/27/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.6       $150.00 revision of supplemental brief
07/27/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.6       $150.00 revision of supplemental brief
07/28/16   Ludmila Khomiak        Review         hourly     $250.00       0.2        $50.00 review of defendant's initial disclosures
07/28/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.1       $275.00 drafting of supplemental brief
07/28/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.9       $225.00 Drafting of Initial Disclosures
07/29/16   Ludmila Khomiak        Legal          hourly     $250.00       0.2        $50.00 revising the supplemental brief to see if there are errors
                                  Services
08/02/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of docet entry re: pro hac vice fees paid; Mr. Casas
                                  Review                                                      admitted
08/04/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1          $25.00 Review of Order on new deadlines in case and relieving defendant of filing
                                  Review                                                      supplemental brief in case
08/04/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Correspondence to client communicating the new deadlines in case and
                                  ion with                                                    relieving defendant of filing supplemental brief in case
                                  Client
08/04/16 Ludmila Khomiak          Review         hourly     $250.00       0.4         $100.00 review court order re: supplemental briefs and discussion
08/04/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.5         $125.00 Analysis and receipt of Defendant's Initial Rule 26 Disclosures
                                  Review
08/04/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1          $25.00 Review of Order on new deadlines in case and relieving defendant of filing
                                  Review                                                      supplemental brief in case

                                                                          Page 5 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 15 of 24 PageID 4376



Date       User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                    Quantity

08/04/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Correspondence to client communicating the new deadlines in case and
                                  ion with                                                    relieving defendant of filing supplemental brief in case
                                  Client
08/08/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Analysis of correspondence from opposing counsel re: consenting to filing of
                                  ion with                                                    amended complaint and scheduling telephone conference call
                                  opposing
                                  counsel
08/08/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1          $25.00 Analysis of correspondence from opposing counsel re: consenting to filing of
                                  Review                                                      amended complaint and scheduling telephone conference call
08/09/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.5         $125.00 Attended telephone conference call with opposing counsel re: consolidation
                                  Review                                                      and updated litigation deadlines
08/09/16 Ludmila Khomiak          Research       hourly     $250.00         1         $250.00 searching and researching joint motions to consolidate
08/09/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.5         $125.00 Attended telephone conference call with opposing counsel re: consolidation
                                  ion with                                                    and updated litigation deadlines
                                  opposing
                                  counsel
08/09/16 Ludmila Khomiak          Communicat     hourly     $250.00       0.5         $125.00 conference call with O/C re consolidation
                                  ion with
                                  opposing
                                  counsel
08/10/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       1.1         $275.00 drafting of CMR
08/10/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00       1.9         $475.00 Drafting of motion to consolidate
08/11/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and review of joint motion to consolidate
                                  Review
08/11/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Analysis and review of joint motion to consolidate
                                  Review
08/11/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.2          $50.00 Analysis and review of Consolidated CMR
                                  Review
08/16/16 Ludmila Khomiak          Communicat     hourly     $250.00       0.3          $75.00 re: Joint CMR and Joint Motion to Consolidate
                                  ion with
                                  opposing
                                  counsel
08/18/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         1       $250.00 filing motions to consolidate and CMRs in 3 cases
08/26/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.2        $50.00 Communication with Judge Corrigan's law clerk and courtroom deputy re:
                                  Services                                                  Plaintiffs' First Consolidated and Amended Complaint
08/26/16 Sarah Cabarcas-Osman     Legal          hourly     $250.00       0.2        $50.00 Communication with Judge Corrigan's law clerk and courtroom deputy re:
                                  Services                                                  Plaintiffs' First Consolidated and Amended Complaint
08/26/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00         7     $1,750.00 drafting of consolidated complaint
08/29/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       2.1       $525.00 drafting of consolidated complaint
08/29/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.7       $175.00 drafting of consolidated complaint
08/30/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       1.5       $375.00 Draft changes to Plaintiffs' First Consolidated and Amended Complaint
08/30/16   Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.5       $125.00 revision of consolidated complaint
08/30/16   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       1.5       $375.00 Draft changes to Plaintiffs' First Consolidated and Amended Complaint
08/30/16   Ludmila Khomiak        Review         hourly     $250.00       0.2        $50.00 of composites and email Linda
09/07/16   Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1        $25.00 Analysis and receipt of Cases association to 3:16-cv-392-J-32JBT re: All future
                                  Review                                                    filings shall be filed in Case No. 3:16-cv-392-J-32JBT
09/07/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1        $25.00 Analysis and receipt of case association to 3:16-cv-392-J-32JBT re: All future
                                  Review                                                    filings shall be filed in Case No. 3:16-cv-392-J-32JBT
09/21/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3        $75.00 Analysis and receipt of Executed Case Management Report and Scheduling
                                  Review                                                    Order
09/21/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3        $75.00 Analysis and receipt of Executed Case Management Report and Scheduling
                                  Review                                                    Order
09/22/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.1        $25.00 Correspondance to counsel re: final request for insurance information
09/22/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.1        $25.00 Correspondance to counsel re: final request for insurance information
09/28/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1        $25.00 Analysis and receipt of Defendants' unopposed motion for an extension of
                                  Review                                                    time to file a responsive pleading
09/28/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1        $25.00 Analysis and receipt of Endorsed Order granting Defendants' Unopposed
                                  Review                                                    Motion for an Extension of Time to File a Responsive Pleading on or before
                                                                                            October 7, 2016
09/28/16 Sarah Cabarcas-Osman     Analysis and hourly       $250.00       0.1        $25.00 Analysis and receipt of Defendants' unopposed motion for an extension of
                                  Review                                                    time to file a responsive pleading
09/28/16 Sarah Cabarcas-Osman     Analysis and hourly       $250.00       0.1        $25.00 Analysis and receipt of Endorsed Order granting Defendants' Unopposed
                                  Review                                                    Motion for an Extension of Time to File a Responsive Pleading on or before
                                                                                            October 7, 2016
10/11/16 Sarah Cabarcas-Osman     Attorney   hourly         $250.00       0.1        $25.00 Conference call on mediation deadlines and joint extension of time on same
                                  Conference




                                                                          Page 6 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 16 of 24 PageID 4377



Date       User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                    Quantity

10/11/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Agreement on extension of mediation deadline
                                  ion with
                                  opposing
                                  counsel
10/11/16 Sarah Cabarcas-Osman     Attorney       hourly     $250.00       0.1          $25.00 Conference call on mediation deadlines and joint extension of time on same
                                  Conference
10/11/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Agreement on extension of mediation deadline
                                  ion with
                                  opposing
                                  counsel
10/13/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of Order granting Joint Motion for Extension of Time to
                                  Review                                                      Complete Mediation.
10/13/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of Order granting Joint Motion for Extension of Time to
                                  Review                                                      Complete Mediation.
10/17/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.2          $50.00 Draft changes to objection to MTD as to Michael Tomkovich
10/17/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.4         $100.00 Review and draft changes to Plaintiffs' response in objection to Corporate
                                                                                              Defendants' MTD
10/17/16 Sarah Cabarcas-Osman     Draft/Revise hourly       $250.00       0.2          $50.00 Draft changes to objection to MTD as to Michael Tomkovich
10/17/16 Sarah Cabarcas-Osman     Draft/Revise hourly       $250.00       0.4         $100.00 Review and draft changes to Plaintiffs' response in objection to Corporate
                                                                                              Defendants' MTD
10/17/16 Joseph N. Casas          draft/Revise hourly       $425.00       1.5         $637.50 Review and revise Ps Response in objection to Corporate Defendants' MTD

10/21/16 Sarah Cabarcas-Osman     Telephonic     hourly     $250.00       0.2          $50.00 Telephone conference with Steve re: Expert Report
                                  Conference
10/21/16 Sarah Cabarcas-Osman     Telephonic     hourly     $250.00       0.2          $50.00 Telephone conference with Steve re: Expert Report
                                  Conference
10/25/16 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.7         $175.00 Review of discovery to Defendants: RTP, Roggs, and RFA
10/25/16 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.7         $175.00 Review of discovery to Defendants: RTP, Roggs, and RFA
                                  Review
10/31/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Email from client on concerns with discovery deadlines re: expert survey
                                  ion with                                                    report
                                  Client
10/31/16 Sarah Cabarcas-Osman     Communicat     hourly     $250.00       0.1          $25.00 Email from client on concerns with discovery deadlines re: expert survey
                                  ion with                                                    report
                                  Client
12/12/16 Ludmila Khomiak          Draft/Revise   hourly     $250.00         3         $750.00 drafting of opposition to protective order
01/11/17 Sarah Cabarcas-Osman     Conference     hourly     $250.00       0.3          $75.00 Conference with Expert re: Expert Report
                                  Call
01/12/17 Sarah Cabarcas-Osman     Telephonic     hourly     $250.00       0.3          $75.00 Conference with Expert re: Expert Report
                                  Conference
01/17/17 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.7         $175.00 Analysis and Review of Expert Report section for Flash Dancers and imagery
                                  Review
01/17/17 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.7         $175.00 Analysis and Review of Expert Report section for Thee Officers Club and
                                  Review                                                      imagery
01/20/17 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.7         $175.00 Review of Defendants' responses and objections to Plaintiffs' Request for
                                  Review                                                      Production
01/20/17 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.5         $125.00 Draft meet and confer re: Defendants' responses and objections to plaintiffs'
                                                                                              RFP
01/20/17 Sarah Cabarcas-Osman     Draft/Revise hourly       $250.00       0.3          $75.00 Draft Notice of Intent to Depose Corp Rep with Areas of Inquiry attached
01/20/17 Sarah Cabarcas-Osman     Analysis and hourly       $250.00       0.7         $175.00 Review of Defendants' responses and objections to Plaintiffs' Request for
                                  Review                                                      Production
01/20/17 Sarah Cabarcas-Osman     Draft/Revise hourly       $250.00       0.5         $125.00 Draft meet and confer re: Defendants' responses and objections to plaintiffs'
                                                                                              RFP
01/20/17   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.3          $75.00 Draft Notice of Intent to Depose Corp Rep with Areas of Inquiry attached
01/24/17   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.5         $125.00 Drafting information needed for Subpoena re: Shawn Hooper
01/24/17   Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.5         $125.00 Drafting information needed for Subpoena re: Shawn Hooper
01/31/17   Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.3          $75.00 Review of Motion for representative to appear at mediation and power of
                                  Review                                                      attorneys
01/31/17 Sarah Cabarcas-Osman     Analysis and   hourly     $250.00       0.3          $75.00 Review of Motion for representative to appear at mediation and power of
                                  Review                                                      attorneys
01/31/17 Joseph N. Casas          analysis and   hourly     $425.00       0.3         $127.50 Review/revise of Motion for representative to appear at mediation and
                                  Review                                                      power of attorneys and send to FL Team
02/03/17 Sarah Cabarcas-Osman     Draft/Revise   hourly     $250.00       0.5         $125.00 Draft records request for Unisource on Third Party Production for Social
                                                                                              Media in Case
02/03/17 Sarah Cabarcas-Osman     Draft/Revise hourly       $250.00       0.5         $125.00 Draft records request for Unisource on Third Party Production for Social
                                                                                              Media in Case
02/08/17 Sarah Cabarcas-Osman     Analysis and hourly       $250.00       0.8         $200.00 Review of local rules, case law, and team emails re: motion for leave to file a
                                  Review                                                      reply and other issues on in person attendance requirement for mediation
                                                                                              including POA prerequisites

                                                                          Page 7 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 17 of 24 PageID 4378



Date     User                   Activity       Type     Rate/Cost Duration/ Total           Description
                                                                  Quantity

02/08/17 Sarah Cabarcas-Osman   Analysis and hourly       $250.00       0.9         $225.00 Review of Compilation of reports and rebuttalls and Depos regarding
                                Review                                                      Francelmont and Zablow
02/08/17 Sarah Cabarcas-Osman   Analysis and hourly       $250.00       0.8         $200.00 Review of local rules, case law, and team emails re: motion for leave to file a
                                Review                                                      reply and other issues on in person attendance requirement for mediation
                                                                                            including POA prerequisites
02/08/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.9         $225.00 Review of Compilation of reports and rebuttalls and Depos regarding
                                Review                                                      Francelmont and Zablow
02/08/17 Joseph N. Casas        analysis and   hourly     $425.00       0.5         $212.50 Review/revise compilation of reports and rebuttals and depos regarding
                                Review                                                      Franclemont/Zablow
02/09/17 Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.3          $75.00 Draft changes to Motion for Leave to file a reply
02/09/17 Sarah Cabarcas-Osman   Attorney       hourly     $250.00       0.2          $50.00 Email correspondence with Akerman re: POA and Lirot's hard line stance on
                                Conference                                                  Plaintiffs in person attendance at mediation
02/09/17 Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       1.3         $325.00 Drafting of Motion to Compel Better Responses to Request for Production
                                                                                            and Interrogatories
02/09/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00       0.3          $75.00 Draft changes to Motion for Leave to file a reply
02/09/17 Sarah Cabarcas-Osman   Attorney     hourly       $250.00       0.2          $50.00 Email correspondence with Akerman re: POA and Lirot's hard line stance on
                                Conference                                                  Plaintiffs in person attendance at mediation
02/09/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00       1.3         $325.00 Drafting of Motion to Compel Better Responses to Request for Production
                                                                                            and Interrogatories
02/10/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00       1.5         $375.00 Drafting Motion to Compel Better Responses to Plaintiffs' Request for
                                                                                            Production
02/10/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00       1.5         $375.00 Drafting Motion to Compel Better Responses to Plaintiffs' Request for
                                                                                            Production
02/15/17 Sarah Cabarcas-Osman   Telephonic     hourly     $250.00       0.2          $50.00 Telephone conference and emails with mediator re: Order on in person
                                Conference                                                  attendance at mediation
02/15/17 Sarah Cabarcas-Osman   Telephonic     hourly     $250.00       0.2          $50.00 Telephone conference and emails with mediator re: Order on in person
                                Conference                                                  attendance at mediation
02/17/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       2.5         $625.00 Review and analysis of Motion to Appear via Video Conference, case law for
                                Review                                                      same, and affidavit of Mila Khomiak
02/17/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       2.5         $625.00 Review and analysis of Motion to Appear via Video Conference, case law for
                                Review                                                      same, and affidavit of Mila Khomiak
02/21/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.5         $125.00 Analysis and receipt of Expert Report of Darren Franclemont and Mark
                                Review                                                      Zablow
02/21/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.5         $125.00 Analysis and receipt of Expert Report of Darren Franclemont and Mark
                                Review                                                      Zablow
02/24/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Email correspondence and telephone call on Plaintiffs' request for deadline
                                ion with                                                    to complete mediation
                                opposing
                                counsel
02/24/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Email correspondence and telephone call on Plaintiffs' request for deadline
                                ion with                                                    to complete mediation
                                opposing
                                counsel
02/27/17 Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.3          $75.00 Draft changes to notices and duces tecum requests
02/27/17 Sarah Cabarcas-Osman   Draft/Revise   hourly     $250.00       0.2          $50.00 Emails with counsel on extending deadlines re: discovery, mediation, and
                                                                                            daubert, markman, and dispositive motions
02/27/17 Sarah Cabarcas-Osman   Communicat hourly         $250.00       0.1          $25.00 Emails and phone calls re: No consent to move the mediation deadline
                                ion with
                                opposing
                                counsel
02/27/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00       0.3          $75.00 Draft changes to deposition notices and duces tecum requests
02/27/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00       0.2          $50.00 Emails with counsel on extending deadlines re: discovery, mediation, and
                                                                                            daubert, markman, and dispositive motions
02/27/17 Sarah Cabarcas-Osman   Communicat hourly         $250.00       0.1          $25.00 Emails and phone calls re: No consent to move the mediation deadline
                                ion with
                                opposing
                                counsel
02/28/17 Sarah Cabarcas-Osman   Analysis and hourly       $250.00       0.2          $50.00 Analysis of SEC Michael Tomkovich clubs being promoted to sell their VIP
                                Review                                                      cards re: email distribution list and pending request via subpoena or request
                                                                                            for production
02/28/17 Sarah Cabarcas-Osman   Analysis and hourly       $250.00       0.2          $50.00 Analysis of SEC Michael Tomkovich clubs being promoted to sell their VIP
                                Review                                                      cards re: email distribution list and pending request via subpoena or request
                                                                                            for production
03/01/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00         3         $750.00 Draft Joint Motion to Continue Deadlines in Case Management and
                                                                                            Scheduling Order
03/01/17 Sarah Cabarcas-Osman   Analysis and hourly       $250.00       0.1          $25.00 Analysis and review of email from Akerman on room reservation for
                                Review                                                      deposition of Mark Zablow
03/01/17 Sarah Cabarcas-Osman   Draft/Revise hourly       $250.00         3         $750.00 Draft Joint Motion to Continue Deadlines in Case Management and
                                                                                            Scheduling Order

                                                                        Page 8 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 18 of 24 PageID 4379



Date       User                 Activity       Type     Rate/Cost Duration/ Total           Description
                                                                  Quantity

03/01/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and review of email from Akerman on room reservation for
                                Review                                                      deposition of Mark Zablow
03/02/17 Sarah Cabarcas-Osman   Attorney       hourly     $250.00       0.1          $25.00 Conference call with Mr. Casas re: deadlines, defendants failure to produce
                                Conference                                                  Tomkovich and other changes on Motion for Extension
03/02/17 Sarah Cabarcas-Osman   Attorney       hourly     $250.00       0.1          $25.00 Conference call with Mr. Casas re: deadlines, defendants failure to produce
                                Conference                                                  Tomkovich and other changes on Motion for Extension
03/03/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of objection to subpoena by Facebook legal
                                Review
03/03/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of objection to subpoena by Facebook legal
                                Review
03/06/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.3          $75.00 Analysis and receipt of Defendant's' response in opposition to Joint Motion
                                Review                                                      to Continue Deadlines in Case Management and Scheduling Order
03/06/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Analysis and receipt of documents produced in response to Schedule A of
                                Review                                                      the Notice of Taking Deposition Duces Tecum of Mark Zablow
03/06/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.2          $50.00 Conference call with attorney for Mr. Hooper re: email distribution list for
                                ion with                                                    strip club members, patrons, or customers and courtesy copy of Court Order
                                attorney                                                    on same.
03/06/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.3          $75.00 Analysis and receipt of Defendant's' response in opposition to Joint Motion
                                Review                                                      to Continue Deadlines in Case Management and Scheduling Order
03/06/17 Sarah Cabarcas-Osman   Analysis and   hourly     $250.00       0.1          $25.00 Anlaysis and receipt of documents produced in response to Schedule A of
                                Review                                                      the Notice of Taking Deposition Duces Tecum of Mark Zablow
03/06/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.2          $50.00 Conference call with attorney for Mr. Hooper re: email distribution list for
                                ion with                                                    strip club members, patrons, or customers and courtesy copy of Court Order
                                attorney                                                    on same.
03/09/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.2          $50.00 Telephone conference with Mr. Eckhardt counsel for Mr. Hooper re: email
                                ion with                                                    list
                                opposing
                                counsel
03/09/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.2          $50.00 Telephone conference with Mr. Eckhardt counsel for Mr. Hooper re: email
                                ion with                                                    list
                                attorney
03/10/17 Ludmila Khomiak        Communicat     hourly     $250.00       0.3          $75.00 re: case surveys
                                ion with
                                witness
03/21/17 Ludmila Khomiak        Legal          hourly     $250.00       0.2          $50.00 calendaring all mediation deadlines
                                Services
03/23/17 Ludmila Khomiak        Legal          hourly     $250.00       0.2          $50.00 pulling all docs for Marc Zablow's transcript
                                Services
03/23/17   Ludmila Khomiak      Review         hourly     $250.00       1.7       $425.00 review of Zzablow's transcript
03/30/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00         1       $250.00 drafting of stipulation and protective order
03/31/17   Ludmila Khomiak      Review         hourly     $250.00       2.1       $525.00 review of Zablow's depo transcript
04/03/17   Ludmila Khomiak      Discovery      hourly     $250.00         4     $1,000.00 putting together all the discovery docs for Luke
04/06/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.5       $125.00 sending WeTransfer docs to Lirot
04/06/17   Ludmila Khomiak      Legal          hourly     $250.00       0.1        $25.00 discussion about Zablow's transcript
                                Services
04/06/17 Ludmila Khomiak        Draft/Revise   hourly     $250.00         3       $750.00 drafting of mediation report
04/07/17 Dennis Postiglione     Draft/Revise   hourly     $400.00       2.5     $1,000.00 Motion to Reconsider
04/10/17 Dennis Postiglione     Settlement     hourly     $400.00       0.4       $160.00 Call to Lirot re: settlement
                                Negotiation
04/25/17 Ludmila Khomiak        Communicat     hourly     $250.00       0.4         $100.00 re: study
                                ion with
                                witness
04/27/17 Ludmila Khomiak        Analysis and   hourly     $250.00       0.5         $125.00 review of Buncher's study
                                Review
05/04/17 Ludmila Khomiak        Legal          hourly     $250.00       3.9         $975.00 merging, converting to pdf and organizing Buncher's report and study
                                Services
05/05/17 Ludmila Khomiak        Deposition     hourly     $250.00       0.7       $175.00 preparation for depositions
05/05/17 Joseph N. Casas        Deposition     hourly     $425.00        10     $4,250.00 Preparation for corp rep depo and taking of same; travel to and from Tampa

05/11/17 Ludmila Khomiak        Draft/Revise   hourly     $250.00         3         $750.00 drafting of motion to compel better discovery responses
05/11/17 Ludmila Khomiak        Legal          hourly     $250.00       0.3          $75.00 organizing and serving expert's supplemental report
                                Services
05/16/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       2.9       $725.00 drafting discovery responses
05/16/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00         4     $1,000.00 drafting responses to Roggs
05/16/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.7       $175.00 drafting of responses to Roggs
05/18/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       3.6       $900.00 drafting responses to discovery
05/18/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.1        $25.00 revision to roggs
05/24/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.7       $175.00 revision of responses to Roggs and service on Defendants



                                                                        Page 9 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 19 of 24 PageID 4380



Date       User                 Activity       Type     Rate/Cost Duration/ Total           Description
                                                                  Quantity

06/02/17 Ludmila Khomiak        Mediation      hourly     $250.00        10     $2,500.00 Preparation for mediation/mediation brief. Discussion with clients re
                                                                                          mediation; discussion with litigation team.
06/02/17 Joseph N. Casas        Mediation      hourly     $425.00         2       $850.00 Review of mediation brief, discussion with team regarding mediation
                                                                                          strategy.
06/02/17   Ludmila Khomiak      Mediation      hourly     $250.00       0.3        $75.00 conference with attorneys re: upcoming mediation
06/06/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.5       $125.00 Drafting Joint Notice of Mediation
06/07/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.5       $125.00 redrafting of joint notice of mediation, discussion with OC and filing
06/08/17   Ludmila Khomiak      Analysis and   hourly     $250.00       0.7       $175.00 review of supplemental discovery from defendants- tax returns, model
                                Review                                                    release, graphic designer invoices and internal policies
06/09/17 John V. Golaszewski    Mediation      hourly     $400.00        15     $6,000.00 Prepare for and attend mediation and pro hace into case generally
07/21/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1        $25.00 Email correspondence to client re: upcoming hearing dates and dates on
                                ion with                                                  calendar
                                Client
07/21/17 Sarah Cabarcas-Osman   Communicat     hourly     $250.00       0.1          $25.00 Email correspondence to client re: upcoming hearing dates and dates on
                                ion with                                                    calendar
                                Client
08/16/17 Ludmila Khomiak        Attorney       hourly     $250.00       0.2          $50.00 re: D's tax returns and motions due
                                Conference
08/30/17 Joseph N. Casas        Analysis and   hourly     $425.00       1.5         $637.50 Review of Consolidated and Amended Complaint; send revisions to FL team.
                                Review
09/06/17 Ludmila Khomiak        Draft/Revise   hourly     $250.00       0.5         $125.00 drafting of proposed partial dismissal stipulation
09/20/17 Ludmila Khomiak        Legal          hourly     $250.00       0.8         $200.00 review of Order on MTD, recording deadlines and communication with
                                Services                                                    attorneys
10/09/17 Ludmila Khomiak        Draft/Revise   hourly     $250.00       1.2         $300.00 drafting second amended and consolidated complaint
10/09/17 Ludmila Khomiak        Legal          hourly     $250.00       0.7         $175.00 putting all exhibits together, redacting demand letters and images
                                Services
10/09/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       1.9       $475.00 drafting of second amended complaint and filing
10/19/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00       0.4       $100.00 drafting of corporate disclosure statement and filing
11/07/17   Linda M. Davila      Case Admin     hourly     $100.00       0.4        $40.00 Calendaring of updated due dates
11/15/17   Ludmila Khomiak      Draft/Revise   hourly     $250.00         1       $250.00 drafting of initial disclosures and serving
01/05/18   Ludmila Khomiak      Legal          hourly     $250.00       0.5       $125.00 going through deadlines, emailing OC about mediation, checking mediator's
                                Services                                                  availability
02/19/18   Ludmila Khomiak      Draft/Revise   hourly     $250.00       1.5       $375.00 drafting of responses to RFAs
03/01/18   Ludmila Khomiak      Draft/Revise   hourly     $250.00       2.3       $575.00 drafting MSJ declarations
03/07/18   Ludmila Khomiak      Draft/Revise   hourly     $250.00       6.3     $1,575.00 drafting of daubert motion
03/12/18   Ludmila Khomiak      Draft/Revise   hourly     $250.00       9.1     $2,275.00 drafting of MSJ
03/13/18   Joseph N. Casas      Draft/Revise   hourly     $425.00        12     $5,100.00 Review/revise MSJ draft; send back to FL team.
03/13/18   Ludmila Khomiak      Draft/Revise   hourly     $250.00        15     $3,750.00 drafting MSJ and compressing documents, putting exhibits together
03/14/18   Ludmila Khomiak      Legal          hourly     $250.00         1       $250.00 communicating with experts, sending supplemental report of Chamberlin to
                                Services                                                  OC and putting documents together for the MSJ
03/19/18 Ludmila Khomiak        Legal          hourly     $250.00       3.6       $900.00 filing MSJ and all the exhibits and compressing
                                Services
03/19/18 Ludmila Khomiak        Analysis and   hourly     $250.00       0.4         $100.00 review of Defendants' Daubert motion
                                Review
03/19/18 Ludmila Khomiak        Analysis and   hourly     $250.00       0.3          $75.00 review of CMC order on MSJ and Daubert
                                Review
03/30/18 Ludmila Khomiak        Draft/Revise   hourly     $250.00         2       $500.00 drafting response to Daubert Motion
04/02/18 Ludmila Khomiak        Draft/Revise   hourly     $250.00         9     $2,250.00 drafting and filing of response to motion to exclude experts
04/13/18 Ludmila Khomiak        Legal          hourly     $250.00       0.2        $50.00 pulling documents that were filed (response to MSJ and Daubert)
                                Services
04/16/18 Ludmila Khomiak        Legal          hourly     $250.00       1.9         $475.00 printing of a number of documents as courtesy copies for judge
                                Services
04/18/18 Ludmila Khomiak        Legal          hourly     $250.00       2.1         $525.00 creating tables of content for all the pleadings and printing
                                Services
04/20/18 Ludmila Khomiak        Legal          hourly     $250.00       4.7     $1,175.00 printing docs, organizing docs, travel to fedex, travel to office max to buy
                                Services                                                  binders and tabs, travel to USPS to mail 3 courtesy copies of motions
07/04/18 Ludmila Khomiak        Communicat     hourly     $250.00       0.2        $50.00 re: trial
                                ion with
                                Client
09/04/18 Ludmila Khomiak        Analysis and   hourly     $250.00       0.3          $75.00 of court order on Daubert Motion to MSJ
                                Review
09/13/18 Ludmila Khomiak        Draft/Revise   hourly     $250.00       5.2     $1,300.00 drafting pretrial statement, plaintiffs' expert and witness lists and discussions
                                                                                          with OC re: same
09/13/18 Ludmila Khomiak        Draft/Revise hourly       $250.00       2.7       $675.00 revision of pretrial statement; review of D's expert list and witness list;
                                                                                          insertion of objections to exhibit list and filing
09/14/18 Joseph N. Casas        Legal          hourly     $425.00        10     $4,250.00 Review of Trial pleadings and overall trial prep
                                Services
09/14/18 Ludmila Khomiak        Legal          hourly     $250.00       1.2         $300.00 putting documents together for trial trial conference mad mailing to the
                                Services                                                    judge

                                                                        Page 10 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 20 of 24 PageID 4381



Date       User              Activity       Type     Rate/Cost Duration/ Total             Description
                                                               Quantity

09/17/18 Ludmila Khomiak     Legal          hourly     $250.00       1.1         $275.00 pritning of documents for pretrial hearing; MSJ and Daubert Motions
                             Services
09/17/18 Ludmila Khomiak     Legal          hourly     $250.00       0.5         $125.00 picking up prints for pre-trial conference
                             Services
09/18/18 Ludmila Khomiak     Legal          hourly     $250.00         9     $2,250.00 prepping for pretrial conference, MSJ and 2 Daubert Motion hearings
                             Services
09/18/18 Joseph N. Casas     Legal          hourly     $425.00         8     $3,400.00 Review of Daubert pleadings; discussion with the litigation team re same and
                             Services                                                  pretrial conference issues and discussions.
09/19/18 Ludmila Khomiak     Hearing        hourly     $250.00        12     $3,000.00 attendance of pre-trial conference, MSJ and DAubert Motions hearings
09/20/18 Ludmila Khomiak     Settlement     hourly     $250.00         1       $250.00
                             Negotiation
09/21/18 Ludmila Khomiak     Legal          hourly     $250.00         4     $1,000.00 preparing subpoenas for trial
                             Services
09/24/18 Ludmila Khomiak     Settlement     hourly     $250.00       0.5         $125.00
                             Negotiation
10/04/18   Ludmila Khomiak   Draft/Revise   hourly     $250.00       2.5       $625.00 drafting motion to enforce settlement agreement
10/04/18   Joseph N. Casas   Draft/Revise   hourly     $425.00       3.5     $1,487.50 Discuiss motion to enforce settlement, draft review, revise.
10/04/18   Ludmila Khomiak   Draft/Revise   hourly     $250.00       1.5       $375.00 drafting motion to enforce
10/05/18   Ludmila Khomiak   Draft/Revise   hourly     $250.00       5.5     $1,375.00 drafting motion to enforce and motion to seal
10/05/18   Ludmila Khomiak   Draft/Revise   hourly     $250.00       3.3       $825.00 drafting of motion to file under seal
10/08/18   Ludmila Khomiak   Draft/Revise   hourly     $250.00       5.7     $1,425.00 revision of motion to enforce settlement, motion to file under seal; creation
                                                                                       and redaction of exhibits; conference with attorneys; conference with OC
                                                                                       and filing
10/22/18 Ludmila Khomiak     Communicat     hourly     $250.00       0.2        $50.00 re: settlement
                             ion with
                             opposing
                             counsel
10/31/18 Ludmila Khomiak     Service of     hourly     $250.00       0.2          $50.00 contacting process server
                             Process
11/05/18 Ludmila Khomiak     Communicat     hourly     $250.00       0.5         $125.00 re: settlement
                             ion with
                             opposing
                             counsel
11/09/18 Ludmila Khomiak     Legal          hourly     $250.00       0.5         $125.00 review of Answer and Affirmative Defenses
                             Services
11/30/18 Ludmila Khomiak     Legal          hourly     $250.00       0.2          $50.00 review of interested persons order
                             Services
12/05/18 Ludmila Khomiak     Legal          hourly     $250.00       0.3          $75.00 communication with OC re: request for new trial date
                             Services
12/15/18 Ludmila Khomiak     Legal          hourly     $250.00       0.1          $25.00 communication with OC re: phone conference
                             Services
01/10/19 Ludmila Khomiak     Legal          hourly     $250.00       0.4         $100.00 calendaring all the pre-trial dates
                             Services
01/31/19 Ludmila Khomiak     Communicat     hourly     $250.00       0.3          $75.00 re: consent judgment
                             ion with
                             opposing
                             counsel
02/01/19 Ludmila Khomiak     Review         hourly     $250.00       0.2          $50.00 of D's Notice of Magistrate selection
02/01/19 Ludmila Khomiak     Legal          hourly     $250.00       0.9         $225.00 discussion with counsel re: magistrate selection, drafting notice and filing
                             Services
02/15/19 Ludmila Khomiak     Legal          hourly     $250.00       0.9         $225.00 drafting notice re: further mediation and communication with OC
                             Services
02/15/19 Ludmila Khomiak     Legal          hourly     $250.00       0.2          $50.00 drafting of notice re: further mediation
                             Services
02/18/19 Ludmila Khomiak     Draft/Revise   hourly     $250.00       0.7         $175.00 drafting joint notice re further mediation and discussion with OC and filing

03/29/19 Ludmila Khomiak     Mediation      hourly     $250.00       0.7         $175.00 arbitration coordination with OC
03/31/19 Ludmila Khomiak     Legal          hourly     $250.00       1.1         $275.00 drafting of Notice of Arbitration and filling out the arbitration form
                             Services
04/26/19 Ludmila Khomiak     Review         hourly     $250.00       0.4         $100.00 of Court's Notice of Telephonic Conference
04/30/19 Ludmila Khomiak     Hearing        hourly     $250.00       0.5         $125.00 telephonic hearing with the judge re: trial and settlement
05/14/19 Ludmila Khomiak     Legal          hourly     $250.00       1.1         $275.00 communication with Clients and OC re: magistrate settlement conference
                             Services
05/17/19 Linda M. Davila     Case Admin     hourly     $100.00       0.3          $30.00 Downloaded incoming docket entry to folder accordingly (calendared dates)

05/17/19 Ludmila Khomiak     Legal        hourly       $250.00       0.5         $125.00 review of order amending the trial schedule and discussion with clients
                             Services
05/26/19 Joseph N. Casas     Analysis and hourly       $425.00         2         $850.00 Reviewed draft of opposition to 12b6; conducted legal research; edited
                             Review                                                      revised draft and sent to FL team.

                                                                     Page 11 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 21 of 24 PageID 4382



Date     User                  Activity       Type     Rate/Cost Duration/ Total           Description
                                                                 Quantity

06/21/19 Ludmila Khomiak       Draft/Revise hourly       $250.00       7.1     $1,775.00 drafting of amended pretrial statement; verdict form, jury instructions and
                                                                                         voir dire
06/21/19 Ludmila Khomiak       Draft/Revise   hourly     $250.00       1.9       $475.00 drafting of verdict form and filing
06/21/19 John V. Golaszewski   Legal          hourly     $400.00        10     $4,000.00 Review of Zablow report, review for deposition, take deposition
                               Services
06/24/19 Ludmila Khomiak       Legal          hourly     $250.00       2.4         $600.00 printing of pretrial documents and putting them into folders for judge and
                               Services                                                    mailing to the judge
06/24/19 Ludmila Khomiak       Legal          hourly     $250.00       0.3          $75.00 booking flight for pretrial conference
                               Services
06/28/19 Ludmila Khomiak       Legal          hourly     $250.00       1.7         $425.00 communication with clients re: physical appearance at trial
                               Services
07/01/19 Joseph N. Casas       Trial Prep     hourly     $425.00        10     $4,250.00 Begin preparing for trial, review of all pleadings, orders, begin to draft
                                                                                         witness direct outline, coordinating with clients regarding attendance, travel,
                                                                                         etc.
07/01/19 Ludmila Khomiak       Hearing        hourly     $250.00         9     $2,250.00 attendance of the pretrial conference
07/01/19 Joseph N. Casas       Draft/Revise   hourly     $425.00       1.2       $510.00 Draft/review/revise verdict form/ jury instructions.
07/02/19 Ludmila Khomiak       Legal          hourly     $250.00       4.1     $1,025.00 coordinating video depositions
                               Services
07/03/19 Linda M. Davila       Communicat     hourly     $100.00       5.2         $520.00 Communication with Ms. Khomiak regarding deposition scheduling for 3
                               ion with                                                    plaintiffs for trial depos
                               attorney
07/03/19 Linda M. Davila       Legal          hourly     $100.00       0.2        $20.00 drafting email with details on scheduling depositions to Veritext for all 3
                               Services                                                  plaintiffs virtually
07/03/19 Linda M. Davila       Deposition     hourly     $100.00       0.8        $80.00 Email and several phone calls with Ms. Washington re: scheduling of depos
                                                                                         for trial purposes for July 5 and July 8
07/03/19 Joseph N. Casas       Trial Prep     hourly     $425.00         3     $1,275.00 Continue trial prep, dicussion with clients and overview of their claims.
07/03/19 Ludmila Khomiak       Draft/Revise   hourly     $250.00       3.9       $975.00 direct and cross questions for witness testimony
07/03/19 Ludmila Khomiak       Legal          hourly     $250.00       1.5       $375.00 preparing Edmondson for trial deposition
                               Services
07/03/19 Ludmila Khomiak       Legal          hourly     $250.00       1.5         $375.00 preparing Jones for trial deposition
                               Services
07/03/19 Ludmila Khomiak       Legal          hourly     $250.00       2.5         $625.00 drafting of trial subpeonas and research on managers
                               Services
07/03/19 Ludmila Khomiak       Deposition     hourly     $250.00       0.9       $225.00 scheduling Jones, Edmondson and Posada depositions
07/04/19 Joseph N. Casas       Trial Prep     hourly     $425.00         4     $1,700.00 Prep Mrs Longoria, Posada, and Jones for trial depositions..
07/05/19 Linda M. Davila       Case Admin     hourly     $100.00       0.5        $50.00 email confirmations on depos taking place; and confirmation on Monday's
                                                                                         depo for Ms. Posada as well
07/05/19 Ludmila Khomiak       Deposition     hourly     $250.00         8     $2,000.00 attendance of Jones and Edmondson depositions
07/08/19 Joseph N. Casas       Trial Prep     hourly     $425.00         5     $2,125.00 Begin dicussions with attorney team pertaining to who will take each
                                                                                         witness, and division of labor re same
07/08/19 Ludmila Khomiak       Deposition     hourly     $250.00       5.1     $1,275.00 attendance of Posada deposition
07/09/19 Joseph N. Casas       trial Prep     hourly     $425.00         2       $850.00 Continue trial prep, travel/lodging coordination for all attornyes, clinets,
                                                                                         experts.
07/09/19 Ludmila Khomiak       Legal          hourly     $250.00       0.5       $125.00 discussion re: trial strategy and theme with attorneys
                               Services
07/09/19 Ludmila Khomiak       Review         hourly     $250.00       0.1          $25.00 of notice changing trial time
07/09/19 Ludmila Khomiak       Legal          hourly     $250.00       0.7         $175.00 drafting motion to pro hac Dennis and filing
                               Services
07/10/19 Joseph N. Casas       Trial Prep     hourly     $425.00         2         $850.00 Discussion with attorney team regarding trial logistics, next level discussion
                                                                                           regarding trial outlines, witness prep, expert, trial strategy.
07/10/19 Ludmila Khomiak       Legal          hourly     $250.00       1.4         $350.00 communication re: trial preparation
                               Services
07/10/19 Ludmila Khomiak       Draft/Revise   hourly     $250.00       3.7         $925.00 drafting of the revised verdict form
07/10/19 Ludmila Khomiak       Legal          hourly     $250.00       0.8         $200.00 drafting notice regarding new jury instructions and filing
                               Services
07/11/19 Linda M. Davila       Case Admin     hourly     $100.00       0.4          $40.00 retrieved and uploaded to dropbox, Mr. Casas special admission attorney
                                                                                           certification
07/11/19 Ludmila Khomiak       Legal          hourly     $250.00       0.6         $150.00 communication with attorneys re: cell phones and John's pro hac
                               Services
07/12/19 Ludmila Khomiak       Legal          hourly     $250.00       0.2          $50.00 review of Notice of Appearance
                               Services
07/12/19 Ludmila Khomiak       Legal          hourly     $250.00       0.4         $100.00 drafting of stipulation re: images
                               Services
07/12/19 Ludmila Khomiak       Legal          hourly     $250.00       0.4         $100.00 trial preparation- sending exhibits to Joseph and discussion
                               Services
07/13/19 Ludmila Khomiak       Legal          hourly     $250.00       1.3         $325.00 gathering family photos and publicity acknowledgements from clients
                               Services
07/14/19 Ludmila Khomiak       Legal          hourly     $250.00       0.7         $175.00 discussion of trial strategy with attorneys
                               Services

                                                                       Page 12 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 22 of 24 PageID 4383



Date       User              Activity      Type     Rate/Cost Duration/ Total            Description
                                                              Quantity

07/15/19 Linda M. Davila     Conference hourly        $100.00       0.8          $80.00 Conference call with attorneys re: trial prepartation
                             Call
07/15/19 Linda M. Davila     Communicat hourly        $100.00       1.5       $150.00 Phone/text communcation with Ms. Khomiak regarding deposition
                             ion with                                                 transcripts needed for trial; ordering hard copies via Bay Area and Court
                             attorney                                                 Reporting (communcation with them via phone and email)
07/15/19 Joseph N. Casas     trial Prep hourly        $425.00         6     $2,550.00 Witness Preparation; Document/Exhibit preparation; evidence foundation
                                                                                      issues
07/15/19 Ludmila Khomiak     Legal         hourly     $250.00       2.1       $525.00 requesting of transcript for trial
                             Services
07/15/19 Ludmila Khomiak     Legal         hourly     $250.00       1.2         $300.00 conference call re: trial
                             Services
07/15/19 Ludmila Khomiak     Legal         hourly     $250.00       0.2          $50.00 review of Motion to Withdraw
                             Services
07/16/19 Linda M. Davila     Case Admin    hourly     $100.00       1.9         $190.00 Retrieved condensed transcripts and exhibits from veritext; downloaded and
                                                                                        merged transcripts accordingly with exhibits; created subfolder; finalized and
                                                                                        uploaded to folder
07/16/19 Linda M. Davila     Case Admin    hourly     $100.00         1         $100.00 Converted several files into PDF format in Trial folder
07/16/19 Linda M. Davila     Communicat    hourly     $100.00       0.3          $30.00 Communcation with Ms. Khomiak re: rush service on video depos/ retrieving
                             ion with                                                   and merging transcripts with exhibits; adding amended complaint to folder
                             attorney
07/16/19 Joseph N. Casas     trial Prep    hourly     $425.00         6     $2,550.00 Trial Prep
07/16/19 Ludmila Khomiak     Communicat    hourly     $250.00       0.4       $100.00 re: exhibits that will be added to video depositions
                             ion with
                             opposing
                             counsel
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.8         $200.00 review of Plaintiffs' family photos for use as exhibits at trial
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.4         $100.00 review and revision of opening statement for trial
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.3          $75.00 providing of documents to legal art for trial to use as exhibits
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.1          $25.00 review of Order on Motion to Withdraw as Attorney of Record
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.3          $75.00 requesting copies of all deposition transcripts from court reporters
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.2          $50.00 communication with OC re: stipulation to the foundation of the images
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.4         $100.00 review and revision of opening statement for trial
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.3          $75.00 providing of documents to legal art for trial to use as exhibits
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.1          $25.00 review of Order on Motion to Withdraw as Attorney of Record
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.3          $75.00 requesting copies of all deposition transcripts from court reporters
                             Services
07/16/19 Ludmila Khomiak     Legal         hourly     $250.00       0.2          $50.00 communication with OC re: stipulation to the foundation of the images
                             Services
07/16/19 Ashley Martinez     Case Admin    hourly      $55.00       0.9        $49.50 Uploaded model photos to dropbox.
07/17/19 Linda M. Davila     Case Admin    hourly     $100.00       0.9        $90.00 Downloaded depo transcripts and exhibits (and other documents) as
                                                                                      provided by Veritext; merged together condensed transcript with exhibits to
                                                                                      upload to Trial folder accordingly
07/17/19 Linda M. Davila     Case Admin hourly        $100.00         1       $100.00 Downloaded depo transcripts and exhibits (and other documents) as
                                                                                      provided by Veritext; merged together condensed transcript with exhibits to
                                                                                      upload to Trial folder accordingly; created subfolders and added docs for
                                                                                      opening statement
07/17/19 Linda M. Davila     Case Admin hourly        $100.00       2.5       $250.00 Creating an account via sharefile to retrieve the video depos (large files);
                                                                                      Downloading links for video depos; adding video depos to trial folder
                                                                                      accordingly
07/17/19 Joseph N. Casas     trial Prep    hourly     $425.00         6     $2,550.00 Trial Prep
07/17/19 Ludmila Khomiak     Review        hourly     $250.00       0.1        $25.00 review of Order on Dennis Postiglione's Pro Hac Vice
07/17/19 Ludmila Khomiak     Communicat    hourly     $250.00       0.3        $75.00 re: cell phones and laptops for attorneys and witnesses
                             ion with JA
07/17/19   Ludmila Khomiak   Review        hourly     $250.00       0.6         $150.00 review of Rosie Jones' Deposition Transcript
07/17/19   Ludmila Khomiak   Review        hourly     $250.00         1         $250.00 review of Rosie Jones' video deposition
07/17/19   Ludmila Khomiak   Review        hourly     $250.00       0.1          $25.00 review of Order on Dennis Postiglione's Pro Hac Vice
07/17/19   Ashley Martinez   Case Admin    hourly      $55.00       0.2          $11.00 photo upload
07/18/19   Linda M. Davila   Communicat    hourly     $100.00       0.4          $40.00 Call with Ms. Khomiak regarding the instructions on FedEx printing for
                             ion with                                                   documents needed at trial
                             attorney

                                                                    Page 13 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 23 of 24 PageID 4384



Date     User                  Activity       Type     Rate/Cost Duration/ Total           Description
                                                                 Quantity

07/18/19 Linda M. Davila       Draft/Revise hourly       $100.00       0.9        $90.00 Drafted exhibit covers by individually adding case name/number to all covers
                                                                                         accordingly to be used for trial
07/18/19 Joseph N. Casas       trial Prep     hourly     $425.00         6     $2,550.00 Trial Prep
07/18/19 Ludmila Khomiak       Review         hourly     $250.00       0.1        $25.00 review of Order on Cell Phones and Lap Tops
07/18/19 Ludmila Khomiak       Legal          hourly     $250.00       2.4       $600.00 compiling all documents for printing for trial
                               Services
07/18/19 Ashley Martinez       Case Admin     hourly      $55.00       0.4          $22.00 uploaded photos/emailed atty.
07/18/19 Ashley Martinez       Case Admin     hourly      $55.00       0.4          $22.00 comm w/ atty and paralegal re: print job
07/19/19 Linda M. Davila       Case Admin     hourly     $100.00       0.8          $80.00 Deleted 1000+ pages from Buncher report for copies needed for trial
                                                                                           accordingly
07/19/19 Linda M. Davila       Communicat hourly         $100.00       0.1          $10.00 Communication with Ms. Khomiak regarding spanish translator needed for
                               ion with                                                    plaintiff canas for trial
                               attorney
07/19/19 Linda M. Davila       Case Admin hourly         $100.00       1.3       $130.00 Downloaded depo transcripts and exhibits (and other documents) as
                                                                                         provided by Veritext; compressed exhibit 8 (too large); merged together
                                                                                         condensed transcript with exhibits to upload to Trial folder accordingly
07/19/19 Linda M. Davila       Legal      hourly         $100.00       0.2        $20.00 Email communication with Veritext regarding Spanish translator needed for
                               Services                                                  trial for plaintiff Canas; booking
07/19/19 Linda M. Davila       Case Admin hourly         $100.00       2.5       $250.00 Retrieved link for plaintiff Posada's trial depo video; downloaded files (large
                                                                                         files - 2 parts) into trial folder accordingly
07/19/19 Joseph N. Casas       trial Prep     hourly     $425.00         6     $2,550.00 Trial Prep
07/19/19 Ludmila Khomiak       Legal          hourly     $250.00         2       $500.00 preparing of Jessica Burciaga for trial testimony
                               Services
07/19/19 Ludmila Khomiak       Legal          hourly     $250.00         2         $500.00 preparing of Brooke Taylor for trial testimony
                               Services
07/19/19 Ludmila Khomiak       Legal          hourly     $250.00       1.3         $325.00 review of Defendants' Two Notices to Take Judicial Notice and discussion
                               Services                                                    with Joseph Casas
07/19/19 Ludmila Khomiak       Legal          hourly     $250.00       2.4         $600.00 review of Lina Posada's video trial deposition.
                               Services
07/19/19 Ashley Martinez       Case Admin     hourly      $55.00         6         $330.00 comm re print job w/ attys and paralegal/FedEx several times; print job
                                                                                           address confirmation; doc upload to FedEx for Printing
07/20/19 Ludmila Khomiak       Communicat hourly         $250.00       0.5         $125.00 communication with John G., Joseph C., and Dennis P. re: trial strategy and
                               ion with                                                    the calling of all witnesses
                               attorney
07/20/19 Ludmila Khomiak       Legal      hourly         $250.00       0.5       $125.00 going over the "negative cases" law Mr. Lirot filed as they pertain to
                               Services                                                  Chamberlin and Buncher and discussion with Joseph C.
07/21/19 John V. Golaszewski   Hearing    hourly         $400.00        20     $8,000.00 Prepare for trial; review Zablow deposition; draft Underwood, Buncher,
                                                                                         Zablow questions; conf. JC, DP, LK
07/21/19 Ludmila Khomiak       Legal          hourly     $250.00       0.3        $75.00 communication with Veritext re: outstanding hard copy transcripts for Rosie
                               Services                                                  Jones and Lina Posada
07/21/19 Ludmila Khomiak       Legal          hourly     $250.00       2.5       $625.00 meeting with clients and attorneys for a pretrial discussion
                               Services
07/21/19 Ludmila Khomiak       Communicat     hourly     $250.00       1.8         $450.00 communication with Plaintiffs' counsel re: jury selection strategy
                               ion with
                               attorney
07/21/19 Joseph N. Casas       Draft/Revise   hourly     $425.00       1.5       $637.50 Review Ps' supplemental brief, research, revise and send back to FL team.
07/22/19 Linda M. Davila       Case Admin     hourly     $100.00         2       $200.00 Added Plainitffs ECs to Trial folder accordingly
07/22/19 Linda M. Davila       Legal          hourly     $100.00       0.2        $20.00 email communication with Veritext regarding Spanish Translator needed for
                               Services                                                  Trial (change of date/time)
07/22/19 Linda M. Davila       Legal          hourly     $100.00       4.2       $420.00 Put together all model's ECs; image ECs were converted to word/then PDF;
                               Services                                                  created cover sheets; put together all PDFs together per Model
07/22/19 John V. Golaszewski   Hearing        hourly     $400.00        16     $6,400.00 Jury selection; prep Underwood for trial; prepare exhibits; call with Buncher

07/22/19 Ludmila Khomiak       Hearing        hourly     $250.00         8     $2,000.00 Jury Selection attendance and Francemont proffer.
07/22/19 Ludmila Khomiak       Legal          hourly     $250.00       6.8     $1,700.00 putting binders together for trial and preparing for opening statements and
                               Services                                                  direct exam of Plaitniffs
07/22/19 Ashley Martinez       Case Admin     hourly      $55.00       0.8        $44.00 FedEx Order submitted for add'l printing/com w/ atty
07/23/19 Dennis Postiglione    Legal          hourly     $400.00        60    $24,000.00 Total trial attendance/work.
                               Services
07/23/19 John V. Golaszewski   Hearing        hourly     $400.00        15     $6,000.00 Trial; prepare for Buncher and Zablow questioning; prepare for Longoria
                                                                                         argument re unavailability and legal research re same
07/23/19 Joseph N. Casas       Trial          hourly     $425.00        12     $5,100.00 Jury Selection; trial attendance; continued trial prep
07/23/19 Ludmila Khomiak       Hearing        hourly     $250.00         8     $2,000.00 trial attendance and direct exam of Jessica Burciaga
07/23/19 Ludmila Khomiak       Legal          hourly     $250.00       4.3     $1,075.00 preparing for the second day of trial and going over trial strategy
                               Services
07/24/19 Linda M. Davila       Case Admin     hourly     $100.00       2.1       $210.00 Sent Mr. Casas links to Plaintiff Posada's Depo video as Google Drive links;
                                                                                         very large files took time uploading as links
07/24/19 John V. Golaszewski   Hearing        hourly     $400.00      13.5     $5,400.00 Trial; prepare for Longoria argument; prepare for Zablow
07/24/19 Joseph N. Casas       Trial          hourly     $425.00        12     $5,100.00 Trial Day 2; contiunued PM trial prep

                                                                       Page 14 of 15
   Case 3:16-cv-00393-TJC-JRK Document 119-3 Filed 08/19/19 Page 24 of 24 PageID 4385



Date       User                  Activity       Type     Rate/Cost Duration/ Total             Description
                                                                   Quantity

07/24/19 Ludmila Khomiak         Hearing        hourly     $250.00         8.5     $2,125.00 attendance of trial and re-direct of Burciaga; direct exam of Brooke Taylor
                                                                                             and re-direct of Brooke Taylor
07/24/19 Ludmila Khomiak         Legal          hourly     $250.00         3.7       $925.00 preparing for the third day of trial and review of Zablow deposition transcript
                                 Services
07/25/19   John V. Golaszewski   Hearing        hourly     $400.00        12.5     $5,000.00 Trial; prepare for Zablow; prepare closing argument
07/25/19   John V. Golaszewski   Hearing        hourly     $400.00          12     $4,800.00 Trial; travel to NY
07/25/19   Joseph N. Casas       Trial          hourly     $425.00          12     $5,100.00 Trial Day 3; continued PM trial prep
07/25/19   Ludmila Khomiak       Hearing        hourly     $250.00         8.7     $2,175.00 attendance of the fourth day of trial
07/25/19   Ludmila Khomiak       Legal          hourly     $250.00         3.6       $900.00 discussion Tomkovich's direct and re-direct as well as expert testimony
                                 Services
07/26/19 Joseph N. Casas         Trial          hourly     $425.00          12     $5,100.00 Trial Day 4; continued PM trial prep
07/26/19 Ludmila Khomiak         Hearing        hourly     $250.00         8.9     $2,225.00 attendance of the full day of trial
07/26/19 Ludmila Khomiak         Legal          hourly     $250.00         2.5       $625.00 preparing for closing argument and discussion with Plaintiffs' attorneys
                                 Services
07/27/19 Joseph N. Casas         Trial Prep     hourly     $425.00         12      $5,100.00 Trial Day 5; continued PM trial prep
07/28/19 John V. Golaszewski     Draft/Revise   hourly     $400.00         13      $5,200.00 Draft closing argument, edits to same; conf. w/ JC re same; prepare for
                                                                                             argument for opposition to renewed Daubert
07/28/19 Joseph N. Casas         Trial Travel   hourly     $425.00           6     $2,550.00 Travel to trial
07/28/19 Ludmila Khomiak         Legal          hourly     $250.00         1.3       $325.00 discussion re: closing argument with Plaintiffs' attorneys
                                 Services
07/29/19   John V. Golaszewski   Hearing        hourly     $400.00         8.5     $3,400.00 Trial, and prep for same
07/29/19   Joseph N. Casas       Trial          hourly     $425.00          10     $4,250.00 Trial Day 6; motions; jury instructions; deliberation.
07/29/19   Ludmila Khomiak       Hearing        hourly     $250.00           7     $1,750.00 attendance of last day of trial
07/30/19   Ludmila Khomiak       Conference     hourly     $250.00         0.7       $175.00 with Plaintiffs' attorneys re: attorneys fees and costs post trial
                                 Call
07/30/19 Ludmila Khomiak         Legal          hourly     $250.00         0.1        $25.00 review of settlement email from OC
                                 Services
07/31/19 Ashley Martinez         Case Admin     hourly      $55.00         1.7        $93.50 Expense review to ensure all expenses accounted for re: recent trial

                                                                     $1,049.50   $316,052.00




                                                                          Page 15 of 15
